I concur without reservation in the holding that the Columbia Steel Company was not entitled to interest on the amounts which the majority holds were illegally exacted from it.
I concur also in the holding that no issue is presented here that was not previously presented to this court and decided inColumbia Steel Co. v. State, 30 Wn.2d 658, 192 P.2d 976. I am still of the opinion that that case was erroneously decided, for the reasons stated in my dissent. See 30 Wn.2d, at p. 664; 192 P.2d, at p. 979. The holding therein, right or wrong, is the law of the case, and the trial court correctly interpreted and followed it and should be affirmed, unless we are willing to overrule our holding in the cited case, and that the majority is unwilling to do.
MALLERY and STEINERT, JJ., dissent. *Page 714